Citation Nr: 0112737	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-02 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for the payment of 
additional improved disability pension benefits for a spouse.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.  A July 1997 RO decision found that the veteran was 
incompetent for VA purposes, effective July 1997, and 
appointed the appellant herein, the veteran's spouse, as his 
fiduciary guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran filed a claim for nonservice-connected 
pension benefits, including additional benefits for a spouse, 
in August 1992; this claim, with respect to additional 
benefits for a spouse, was abandoned.  

2.  The veteran filed a claim for additional benefits for a 
spouse, in March 1996; this claim was abandoned.

3.  A new claim for additional pension benefits for a spouse 
was filed in March 1997; the veteran was awarded additional 
improved disability pension benefits for a spouse effective 
June 1, 1996.  



CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 1996, for 
the payment of additional improved disability pension 
benefits for a spouse have not been met.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.1(j), 3.31, 3.158, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  See VCAA.  In this regard, the appellant and her 
representative have been provided with a statement of the 
case informing them of the actions taken and the criteria 
upon which an award of an earlier effective date for 
additional improved disability pension benefits for a spouse 
could be made.  There is no indication that there is any 
additional evidence that has not been obtained or that any 
further notification is required.  Therefore, the Board 
concludes that the VA has complied with the VCAA.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  Where necessary to 
determination because of conflicting information or a protest 
by a party having an interest therein, proof of termination 
of a prior marriage will be shown by proof of death or a 
certified copy of a certified abstract of final decree of 
divorce or annulment specifically reciting the effects of the 
decree.  38 C.F.R. § 3.205(b) (2000).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a).  

The application received from the veteran in August 1992 
indicates that he was married and that he had been married 
one time.  It indicates that his marriage had occurred in 
1987.  Information previously of record reflects that, in a 
February 1977 statement, the veteran indicated that he was 
married at that time and in the process of obtaining a 
divorce.  

A January 1995 RO decision concluded that the veteran was 
entitled to a permanent and total disability rating for 
pension purposes.  A January 1995 letter to the veteran 
informed him that he needed to complete a declaration of 
status of dependents, providing complete dates and places for 
all marriages and terminations of marriages for both he and 
his spouse.  Because of the conflicting information of record 
regarding the veteran's number of marriages, a certified copy 
of a public record regarding the termination of his prior 
marriage was requested.  The veteran was informed that if VA 
did not receive this information within one year they would 
not be able to pay the benefit he was claiming for any period 
before the date it was received.  By separate letter, dated 
January 26, 1995, the veteran was informed that his claim for 
nonservice-connected disability pension had been granted, but 
before any additional benefits for his spouse could be 
released additional information was required.  If this 
additional information was not received within one year, 
additional benefits for his dependents could only be paid 
from the date the evidence is received.  A copy of the public 
record of his prior divorce decree was requested.  The 
veteran was informed of his appellate rights.  

The next communication received from the veteran was an 
income-net worth and employment statement.  This reflects 
that the veteran reported that he was married but did not 
live with his spouse.  It indicated that he had been married 
two times.  A March 1996 report of contact indicates that the 
veteran was married, but separated and requests that his 
claim for pension, that had been inactivated because of his 
failure to submit evidence, be reinitiated.  

By official letter dated May 17, 1996, the veteran was 
informed that his claim for VA pension had been approved 
effective from September 1, 1992.  He was notified that 
information regarding his dependents was incomplete and 
before he could be paid additional benefits for his spouse he 
must submit copies of divorce decrees or death certificates 
indicating that all past marriages were legally ended.  He 
was informed that if he did not submit this additional 
evidence within one year of the date of the letter, VA would 
not be able to pay him any back benefits.  He was informed of 
his appellate rights.

In March 1997 the veteran submitted a marriage certificate 
and requested an adjustment in his benefits.  By official 
letter, dated March 24, 1997, the veteran was notified that 
the marriage certificate had been received but VA was unable 
to establish dependency for his spouse because he failed to 
submit divorce decrees that had previously been requested.  
On May 20, 1997, the veteran submitted a copy of a divorce 
decree reflecting that he was divorced from his previous 
spouse in 1977.  

On the basis of the above record, the veteran submitted his 
initial application for the payment of additional improved 
disability pension benefits for a spouse at the time he 
submitted his formal claim for nonservice-connected pension 
in August 1992.  The claim for improved disability pension 
was granted in January 1995 and the veteran was notified of 
the need of additional information concerning termination of 
his prior marriage.  He was notified that he had one year to 
submit that information and of his appellate rights.  The 
veteran did not submit any additional information within one 
year of January 26, 1995, the date he was notified.  
Therefore, the veteran abandoned the August 1992 claim for 
additional improved disability pension benefits for a spouse.

In March 1996 the veteran again submitted information 
indicating that he was married.  This may be accepted as a 
new claim for additional improved disability pension benefits 
for a spouse.  By official letter, dated May 17, 1996, the 
veteran was informed that he had been awarded improved 
disability pension benefits.  He was also informed that he 
had not been awarded benefits for a spouse because 
information he had provided was incomplete.  He was again 
advised that he must submit divorce decrees or death 
certificates regarding past marriages and that he must do 
this within one year of the date of this letter.  He was 
informed of his appellate rights.  Again, the veteran did not 
submit the requested information within one year of May 17, 
1996.  Rather, in March 1997 he submitted a marriage 
certificate, but did not submit a divorce decree until May 
20, 1997.  Therefore, the veteran's March 1996 claim for 
additional improved disability pension benefits for a spouse 
was also abandoned because he did not submit the additional 
requested information within one year of May 17, 1996.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  An award of 
disability pension may not be made effective prior to the 
date entitlement arose.  For claims received on or after 
October 1, 1984, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(b)(ii)(A).  If new and material 
evidence, other than service department records, is received 
within an appeal period or prior to an appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  38 C.F.R. § 3.400(q).

The provision of the marriage certificate in March 1997 was 
not new and material evidence because the existence of the 
veteran's current marriage was not an issue.  Therefore, this 
was not new and material evidence received within the 
appealed period following the May 1996 notification.  Since 
the veteran did not submit the additional evidence until May 
20, 1997, more than one year after the May 17, 1996 
notification, he abandoned the March 1996 claim for 
additional improved disability pension benefits for a spouse.  

The March 1997 submission by the veteran may be accepted as a 
new claim for additional improved disability pension benefits 
for a spouse.  Regardless of VA regulations concerning 
effective dates of awards, payment of monetary benefits based 
on original, reopened, or increased awards of pension may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31.

A review of the record reflects that all notices were mailed 
to the veteran's address of record at the time of the notice 
and there is no indication that any were returned.

Based on the above analysis regarding the veteran's 
abandonment of claims for additional improved disability 
pension benefits for a spouse that were filed in August 1992 
and March 1996 and the submission of his new claim in March 
1997, with the submission of the divorce decree within one 
year of his March 1997 claim, the earliest effective date 
that could be assigned would be the date of the veteran's 
March 1997 claim.  The earliest effective date for payment of 
monetary compensation would then be the first day of the 
month following March 1997 or April 1, 1997.  The record 
reflects that the veteran has been awarded additional 
compensation for his spouse effective June 1, 1996.  
Therefore, a preponderance of the evidence is against the 
award of an effective date prior to June 1, 1996 for 
additional improved disability pension benefits for a spouse.  


ORDER

An effective date earlier than June 1, 1996, for additional 
improved disability pension benefits for a spouse is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

